Citation Nr: 9907720	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a 
neuropsychiatric disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total evaluation based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Miami, Florida, which denied the benefits sought on appeal. 


REMAND

With respect to the bronchial asthma, the new criteria for 
rating this disability include the results of pulmonary 
function tests.  When the veteran underwent VA pulmonary 
function test in February 1997, examiner commented that the 
veteran had been unable to produce acceptable and 
reproducible spirometry data.  The Board is of the opinion 
that the veteran should be afforded another VA respiratory 
examination, to include a valid pulmonary function test.  

As to the claim for entitlement to a total evaluation based 
on unemployability due to service-connected disabilities, the 
representative has requested that the veteran be provided a 
vocational and industrial survey.  The Board endorses this 
suggestion.  Finally, in February 1993, the Social Security 
Administration granted the veteran benefits beginning in 
December 1992.  Since at that time their physicians expected 
that the veteran's health would improve, it was planned to 
review his case in January 1994.  These records should be 
obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all current 
records of the veteran's medical and 
psychiatric treatment.  

2.  The RO should schedule the veteran 
for VA special pulmonary examination to 
determine the nature and severity of his 
bronchial asthma as it is currently 
manifested.  Pulmonary function studies 
should also be obtained.  The claims file 
must be made available and reviewed prior 
to the examination.  The examiner is 
requested to provide opinion on the 
impact of such disability on the 
veteran's employability.  The rationale 
for any opinions expressed should be 
explained.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, in 
particular, a copy of the report of a 
January 1994 review of his case, 
including the medical records relied upon 
in any decision, if such records are 
available.  

4.  The veteran should be afforded a VA 
Social and Industrial Survey.  The 
purposes of the survey are: (1) to 
clarify the veteran's education level, 
training and employment history; (2) to 
obtain further information as to the 
impact of the service connected 
disabilities on his daily functioning; 
and (3) to obtain opinion from the 
examining social worker as to whether, 
considering only the service connected 
disabilities, the veteran is able to 
perform substantially gainful employment 
consistent with his education, 
occupational history and ability to read 
or write. 

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.  The Board will defer action on the neuropsychiatric 
claim pending this development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


